                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


REYNALDO ARMIJO,

        Petitioner,

v.                                                                        Civ No. 20-0034 KG/JFR


CURRY COUNTY DETENTION CENTER,

        Respondent.

                             MEMORANDUM OPINION AND ORDER

        Before the Court is Reynaldo Armijo’s letter raising a civil rights violation. (Doc. 1).

Armijo alleges the state court has not held an arraignment hearing following his December 9,

2019 arrest.    The Court construes the letter as a 28 U.S.C. § 2241 habeas petition, which is “the

proper avenue … to challenge pretrial detention.” Walck v. Edmondson, 472 F.3d 1227, 1235

(10th Cir. 2007). Relief is only available under Section 2241 where the petitioner’s detention

violates federal law. See 28 U.S.C. § 2241(c)(3). Moreover, “[a] habeas petitioner is generally

required to exhaust state remedies” before obtaining relief “under [Section] 2241.” Montez v.

McKinna, 208 F.3d 862, 866 (10th Cir. 2000). See also Bohanon v. Schnurr, 2018 WL 5778962,

at *1 (10th Cir. Nov. 1, 2018) (affirming sua sponte dismissal for failure to exhaust state

remedies). Generally, “[t]he exhaustion requirement is satisfied if the federal issue has been

properly presented to the highest state court.” Dever v. Kansas State Penitentiary, 36 F.3d 1531,

1534 (10th Cir. 1994).

         Based on the state docket1and the letter, it plainly appears Armijo is not eligible for


1
 The Court took judicial notice of the state court docket. See United States v. Ahidley, 486 F.3d 1184, 1192
n.5 (10th Cir. 2007) (courts have “discretion to take judicial notice of publicly-filed records”); Stack v.
federal relief. The state docket reflects Armijo was arrested on December 9, 2019 for failure to

pay fees or fines previously imposed by the Curry County Magistrate Court. See Order on

Failure to Pay Fees and Fines entered December 11, 2019 in Case No. M-12-TR-2019-00562.

Two days later, the state court held a “Failure to Pay Hearing” and confined Armijo to jail in lieu

of payment. Id. The Order – which Armijo signed along with the state judge - reflects Armijo

appeared at the hearing and understood his options. Id. Hence, the state record controverts

Armijo’s allegation that he did not receive an arraignment-type hearing.

        The state docket also clearly reflects that Armijo has not exhausted state remedies. He

did not file a state habeas petition or even raise his concerns through a motion in the pending

criminal matter. See Docket Sheet in Case No. M-12-TR-2019-00562; Cf Hall v. Pratt, 97 Fed.

App’x 246, 247 (10th Cir. 2004) (Allowing inmates to “bring claims in habeas proceedings that

they have not yet, but still could bring in the trial court, would result in needless duplication of

judicial work and would encourage judge shopping”).

        For these reasons, the Court will dismiss the letter for failure to state a claim for federal

relief. Because Armijo has not had an opportunity to raise his claims in detail, the Court will

grant leave to file an amended petition within 21 days of entry of this Order. Armijo is reminded

that the Court will not intervene in his ongoing state criminal proceeding, if at all, until he

exhausts available state remedies. If Armijo elects to amend the petition, he must also prepay the

$5 filing fee or, alternatively, file a motion to proceed in forma pauperis. The failure to timely

amend or address the filing fee will result in dismissal of this case without prejudice.




McCotter, 79 Fed. App’x 383, 391-92 (10th Cir. 2003) (state docket sheet subject to judicial notice).

                                                     2
IT IS ORDERED:

1. Armijo’s letter (Doc. 1), which the Court construes as a habeas corpus petition under

   28 U.S.C. § 2241, is dismissed without prejudice.

2. Armijo may file an amended petition within twenty-one (21) days of entry of this

   Order.

3. If Armijo elects to amend the petition, he must prepay the $5 filing fee or,

   alternatively, file a motion to proceed in forma pauperis.

4. The Clerk’s Office shall mail Armijo a copy of the form Section 2241 petition and the

   form motion to proceed in forma pauperis.




                                      ____________________________________
                                      UNITED STATES DISTRICT JUDGE




                                         3
